 
Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMPANY NOTE


$605,000.00
October 28, 2011



ENSURGE, INC.
 
Secured Convertible Promissory Note
 
FOR VALUE RECEIVED, EnSurge, Inc., a Nevada corporation (the “Borrower”), hereby
promises to pay to the order of Next View Capital L.P., a Delaware limited
partnership, or its successors or assigns (the “Lender,” and together with the
Borrower, the “Parties”), the principal sum of $605,000.00 together with all
accrued and unpaid interest thereon, fees incurred or other amounts owing
hereunder, all as set forth below in this Secured Convertible Promissory Note
(this “Note”). This Note is issued pursuant to that certain Securities Purchase
Agreement of even date herewith, entered into by and among the Borrower, EnSurge
NM, LLC, a Utah limited liability company (“EnSurge NM”), the Lender, Zadar LLC,
a Delaware limited liability company (“Zadar LLC”), and Stewart Flink (“Agent”)
as agent thereunder (the “Purchase Agreement”). Defined terms used herein but
not otherwise defined shall have the meanings ascribed thereto in the Purchase
Agreement.
 
1.           Principal and Interest Payments. Interest on the unpaid principal
balance of this Note shall not accrue unless and until the occurrence of an
Event of Default (as defined below), provided that upon the occurrence of an
Event of Default, the Outstanding Balance (as defined below) of this Note shall
accrue interest at the rate of 18.00% per annum, compounded daily, from and
after the date of the occurrence of the Event of Default, whether before or
after judgment. Interest shall accrue on the basis of a 360 day year for the
actual number of days elapsed. The Borrower shall pay to the Lender all
outstanding amounts due hereunder in a payment due on November 15, 2012 (the
“Maturity Date”). All payments owing hereunder shall be in lawful money of the
United States of America delivered to the Lender at the address furnished to the
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and penalties, if any, then to (c) accrued
and unpaid interest, and thereafter (d) to principal. For purposes hereof, the
term “Outstanding Balance” means the sum of the outstanding principal balance of
this Note and any accrued but unpaid interest, collection and enforcement costs,
and any other fees and penalties incurred under this Note.
 
2.           Original Issue Discount.  The Borrower acknowledges that the
principal amount of this Note exceeds the Purchase Price and that such excess
consists of (a) the Lender’s share of the OID, and (b) the Lender’s share of the
Transaction Expenses, both of which shall be fully earned and charged to the
Borrower upon the execution of this Note and paid to the Lender as part of the
outstanding principal balance as set forth in this Note.   
 
3.           Conversion.
 
 
  (a)           Optional Conversion. At any time or from time to time prior to
payment in full of the entire Outstanding Balance, the Lender shall have the
right, at the Lender’s option, to convert the Outstanding Balance, in whole or
in part (the “Conversion Amount”), into shares of common stock, par value $0.001
per share (the “Common Stock”), of the Borrower. The number of shares of Common
Stock to be issued upon a conversion hereunder shall be determined by dividing
(1) the Conversion Amount by (2) $1.50 (as may be adjusted pursuant to the terms
hereof, the “Conversion Price”); provided, however, that if the Outstanding
Balance is not paid as of the Maturity Date, the Conversion Price shall be the
lower of $1.50 (as adjusted pursuant to the terms hereof) or the Market Price
(as defined below). For purposes hereof, the “Market Price” is defined as 80% of
the lowest closing bid price (the “Closing Bid Price”) during the ten (10)
Trading Days immediately preceding the Conversion Date (as defined below), if
applicable.  The trading data used to compute the Closing Bid Price shall be as
reported by Bloomberg, LP (“Bloomberg”), or if such information is not then
being reported by Bloomberg, then as reported by such other data information
source as may be selected by the Lender. For the avoidance of doubt, conversions
shall not be considered prepayments of this Note made by Borrower pursuant to
Section 4 below.
 
 
 

--------------------------------------------------------------------------------

 
 
 
  (b)           Conversion Mechanics. In order to convert this Note into Common
Stock, the Lender shall give written notice to the Borrower at its principal
corporate office or the notice address provided in the Purchase Agreement (which
notice, notwithstanding anything herein to the contrary, may be given via
facsimile, email, or other means in the discretion of the Lender) pursuant to
the forms attached hereto as Exhibit A (the “Conversion Notice”) and Exhibit A-1
(the “Conversion Worksheet”) of the election to convert the same pursuant to
this Section 3 (the date on which a Conversion Notice is given, a “Conversion
Date”).  Such Conversion Notice shall state the Conversion Amount, the number of
shares of Common Stock to which the Lender is entitled pursuant to the
Conversion Notice (the “Conversion Shares”), and the account into which the
shares of Common Stock are to be deposited (the “Lender Account”).  The Borrower
shall immediately, but in no event later than three (3) Trading Days after
receipt of a Conversion Notice (the “Delivery Date”), deliver the Conversion
Shares to the Lender Account. Notwithstanding anything to the contrary herein,
all such deliveries of Conversion Shares shall be electronic, via DWAC.  In the
event the Borrower fails to deliver the Conversion Shares on or before the
Delivery Date, in addition to all other remedies available to the Lender
hereunder or under any other Transaction Documents and at law or in equity, a
penalty equal to 1.5% of the Conversion Amount shall be added to the balance of
this Note per day until such Conversion Shares are delivered.  The conversion
shall be deemed to have been made immediately prior to the close of business on
the date of the Conversion Notice, and the person or entity entitled to receive
the shares of Common Stock upon such conversion shall be treated for all
purposes as the record holder or holders of such shares of Common Stock as of
such date.
 
  (c)           No Fractional Shares. Conversion calculations pursuant to
Section 3(a) shall be rounded up to the nearest whole share, and no fractional
shares shall be issuable by the Borrower upon conversion of this Note or any
portion thereof. All shares issuable upon conversion of this Note or any portion
thereof shall be aggregated for purposes of determining whether such conversion
would result in the issuance of a fractional share.
 
  (d)           No Impairment.  The Borrower will not, by amendment of its
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Borrower, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 3 and in the taking of all such action as may be
necessary or appropriate in order to protect the conversion rights of the Lender
against impairment.
 
 
2

--------------------------------------------------------------------------------

 

4.           Prepayment by the Borrower. So long as no Event of Default shall
have occurred and the Borrower shall have a sufficient number of shares of
Common Stock authorized to accommodate conversion of the Outstanding Balance,
the Borrower may, in its sole and absolute discretion and upon giving the Lender
not less than fifteen (15) Trading Days written notice (a “Prepayment Notice”),
pay in cash all or any portion of the Outstanding Balance at any time prior to
the Maturity Date. Notwithstanding the foregoing, in conjunction with any
prepayment hereunder, the Borrower must also make a simultaneous prepayment
pursuant to the Zadar LLC Note (as defined below). All such prepayments shall be
allocated between this Note and the Zadar LLC Note pro rata, based on the
Outstanding Balance of each this Note and the Zadar LLC Note. For example, if
the Outstanding Balance under this Note is equal to $150,000 and the Outstanding
Balance of the Zadar LLC Note is equal to $100,000 at the time of prepayment,
and the Borrower desires to prepay $100,000 of the Outstanding Balances of such
notes, the Borrower shall pay $66,000 to the Borrower and $44,000 to Zadar LLC.
 
5.            Certain Adjustments. The number and class of securities into which
this Note may be converted under Section 3 shall be subject to adjustment in
accordance with the following provisions:
 
  (a)           Computation of Adjusted Conversion
Price.                                                                           
Except as hereinafter provided, in case the Borrower shall at any time after the
date hereof issue or sell any (i) shares of Common Stock or preferred shares
convertible into Common Stock, or (ii) debt, warrants, options or other
instruments or securities convertible into or exercisable for shares of Common
Stock (together herein referred to as “Equity Securities”), in each case for
consideration (or with a conversion price or exercise price) per share of Common
Stock less than the Conversion Price in effect immediately prior to the issuance
or sale of such securities or instruments, or without consideration, other than
for Excepted Issuances (as defined below), then forthwith upon such issuance or
sale, the Conversion Price shall (until another such issuance or sale) be
reduced to the price equal to the price (or conversion price or exercise price)
of any such securities or instruments; provided, however, that in no event shall
the Conversion Price be adjusted pursuant to this computation to an amount in
excess of the Conversion Price in effect immediately prior to such
computation.  For the purposes of this Section 5, the term Conversion Price
shall mean the Conversion Price per share set forth in Section 3(a) hereof, as
adjusted from time to time pursuant to the provisions of this Section.
 
  “Excepted Issuances” shall mean, collectively, (i) the Borrower’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and in which holders of such securities or debt are not at any time
granted registration rights, and (ii) the Borrower’s issuance of Common Stock or
the issuance or grant of options to purchase Common Stock to employees,
directors, and consultants, pursuant to plans or agreements which are
constituted or in effect on the date of this Note, provided that such issuances
are at or above the closing bid price on the date of issuance.
 
For purposes of any computation to be made in accordance with this Section 5,
the following provisions shall be applicable:
 
 
3

--------------------------------------------------------------------------------

 

(i)             In case of the issuance or sale of any Equity Securities for
consideration part or all of which shall be cash, the amount of the cash
consideration shall be deemed to be the amount of cash received by the Borrower
for such Equity Securities (or, if Equity Securities are offered by the Borrower
for subscription, the subscription price, or, if such securities shall be sold
to underwriters or dealers for public offering without a subscription price, the
public offering price, before deducting therefrom any compensation paid or
discount allowed in the sale, underwriting or purchase thereof by underwriters
or dealers or other persons or entities performing similar services), or any
expenses incurred in connection therewith and less any amounts payable to
security holders or any affiliate thereof, including, without limitation, any
employment agreement, royalty, consulting agreement, covenant not to compete,
earnout or contingent payment right or similar arrangement, agreement or
understanding, whether oral or written; all such amounts shall be valued at the
aggregate amount payable thereunder whether such payments are absolute or
contingent and irrespective of the period or uncertainty of payment, the rate of
interest, if any, or the contingent nature thereof.
 
(ii)           In case of the issuance or sale (otherwise than as a dividend or
other distribution on any capital stock of the Borrower) of Equity Securities
for consideration part or all of which shall be other than cash, the amount of
the consideration other than cash shall be deemed to be the value of such
consideration as determined in good faith by the Board of Directors of the
Borrower.
 
(iii)           Equity Securities issuable by way of dividend or other
distribution on any capital stock of the Borrower shall be deemed to have been
issued immediately after the opening of business on the day following the record
date for the determination of stockholders entitled to receive such dividend or
other distribution and shall be deemed to have been issued without
consideration.
 
(iv)           The reclassification of securities of the Borrower other than
Equity Securities into securities including Equity Securities shall be deemed to
involve the issuance of such Equity Securities for consideration other than cash
immediately prior to the close of business on the date fixed for the
determination of security holders entitled to receive such securities, and the
value of the consideration allocable to such securities shall be determined as
provided in this Section 5.
 
(v)           The number of Equity Securities at any one time outstanding shall
include the aggregate number of shares of Common Stock issued or issuable
(subject to readjustment upon the actual issuance thereof) upon the exercise of
then outstanding options, rights, warrants, and convertible and exchangeable
securities.
 
  (b)           Adjustment for Reorganization or Recapitalization. If, while
this Note remains outstanding and unconverted, there shall be a reorganization
or recapitalization of the Borrower (other than a combination, reclassification,
exchange or subdivision of shares otherwise provided for herein), all necessary
or appropriate lawful provisions shall be made so that the Lender shall
thereafter be entitled to receive upon conversion of this Note, the greatest
number of shares of stock or other securities or property that a holder of the
class of securities deliverable upon conversion of this Note would have been
entitled to receive in such reorganization or recapitalization if this Note had
been converted immediately prior to such reorganization or recapitalization, all
subject to further adjustment as provided in this Section 5. If the per share
consideration payable to the Lender for such class of securities in connection
with any such transaction is in a form other than cash or marketable securities,
then the value of such consideration shall be determined in good faith by
the  Board of Directors of the Borrower. The foregoing provisions of this
subsection shall similarly apply to successive reorganizations or
recapitalizations and to the stock or securities of any other corporation that
are at the time receivable upon the conversion of this Note. In all events,
appropriate adjustment shall be made in the application of the provisions of
this Note (including adjustment of the Conversion Price and number of shares of
Common Stock into which this Note is then convertible pursuant to the terms and
conditions of this Note) with respect to the rights and interests of the Lender
after the transaction, to the end that the provisions of this Note shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable or issuable after such reorganization or
recapitalization upon conversion of this Note.
 
 
4

--------------------------------------------------------------------------------

 

 
  (c)            Adjustments for Split, Subdivision or Combination of
Shares.                                                                                                           If
the Borrower at any time while this Note remains outstanding and unconverted,
shall split or subdivide any class of securities into which this Note may be
converted into a different number of securities of the same class, the number of
shares of such class issuable upon conversion of this Note immediately prior to
such split or subdivision shall be proportionately increased and the Conversion
Price and any other applicable prices for such class of securities shall be
proportionately decreased. If the Borrower at any time while this Note, or any
portion hereof, remains outstanding and unconverted shall combine any class of
securities into which this Note may be converted, into a different number of
securities of the same class, the number of shares of such class issuable upon
conversion of this Note immediately prior to such combination shall be
proportionately decreased and the Conversion Price and any other applicable
prices for such class of securities shall be proportionately increased.
 
  (d)            Adjustments for Dividends in Stock or Other Securities or
Property. If, while this Note remains outstanding and unconverted, the holders
of any class of securities as to which conversion rights under this Note exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Borrower by way of dividend, then and in each
case, this Note shall represent the right to acquire, in addition to the number
of shares of such class of security receivable upon conversion of this Note, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Borrower that such holder would hold on the date of such conversion had such
holder been the holder of record of the class of security receivable upon
conversion of this Note on the date hereof and had thereafter, during the period
from the date hereof to and including the date of such conversion, retained such
shares and/or all other additional stock available to such holder as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 5.
 
  (e)           Adjustments for Spin Offs. If, at any time while any portion of
this Note remains outstanding and unconverted, the Borrower spins off or
otherwise divests itself of a part of its business or operations or disposes of
all or of a part of its assets in a transaction (the “Spin Off”) in which the
Borrower, in addition to or in lieu of any other compensation received and
retained by the Borrower for such business, operations or assets, causes
securities of another entity (the “Spin Off Securities”) to be issued to
security holders of the Borrower, the Borrower shall cause (i) to be reserved
Spin Off Securities equal to the number thereof which would have been issued to
the Lender had the entire balance of this Note outstanding on the record date
(the “Record Date”) for determining the amount and number of Spin Off Securities
to be issued to security holders of the Borrower been converted as of the close
of business on the Trading Day immediately before the Record Date (the “Reserved
Spin Off Shares”), and (ii) to be issued to the Lender on the conversion of all
or any portion of this Note, such amount of the Reserved Spin Off Shares equal
to (x) the Reserved Spin Off Shares multiplied by (y) a fraction, of which (I)
the numerator is the principal amount of the portion of the Outstanding Balance
then being converted, and (II) the denominator is the entire Outstanding Balance
of this Note. In the event of any Spin Off, (i) the Lender shall have the right
to convert the Outstanding Balance by delivering a Conversion Notice to the
Borrower within ten (10) days of receipt of notice of such Spin Off from the
Borrower, or (ii) immediately upon the consummation of a Spin Off, all amounts
owed under this Note shall accelerate and be immediately due and payable in the
sole discretion of the Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
  (f)            No Change Necessary. The form of this Note need not be changed
because of any adjustment in the number and class of securities issuable upon
its conversion.
 
6.           Further Adjustments. In case at any time or, from time to time, the
Borrower shall take any action that affects the class of securities into which
this Note may be converted under Section 3, other than an action described
herein, then, unless such action will not have a material adverse effect upon
the rights of the Lender, the number and class of securities into which this
Note is convertible shall be adjusted in such a manner and at such time as shall
be equitable under the circumstances.
 
7.           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to Section 5 or Section 6, the Borrower at
its sole expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Lender a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Lender, furnish or cause to be furnished to the
Lender a like certificate setting forth (i) such adjustments and readjustments,
and (ii) the number and class of securities and the amount, if any, of other
property which at the time would be received upon the conversion of this Note
under Section 3.
 
8.           Security. This Note is secured by that certain Security Agreement
of even date herewith (the “Borrower Security Agreement”) executed by the
Borrower in favor of Agent (in its capacity as Agent for the Lender and Bristol
as set forth in the Purchase Agreement) encumbering certain assets of the
Borrower, as more specifically set forth in the Borrower Security Agreement, all
the terms and conditions of which are hereby incorporated into and made a part
of this Note. This Note is also secured by that certain Security Agreement of
even date herewith (the “EnSurge NM Security Agreement,” and together with the
Borrower Security Agreement, the “Security Agreements”) executed by EnSurge NM
in favor of Agent (in its capacity as Agent for the Lender and Zadar LLC as set
forth in the Purchase Agreement) encumbering certain assets of EnSurge NM, as
more specifically set forth in the EnSurge NM Security Agreement, all the terms
and conditions of which are hereby incorporated into and made a part of this
Note. This Note is further secured by that certain Membership Unit Pledge
Agreement executed by the Borrower in favor of the Lender (the “Pledge
Agreement”), all the terms of which are hereby incorporated and made a part of
this Note, pursuant to which the Borrower is pledging all of the outstanding
equity of EnSurge NM as security for the Borrower’s obligations under the
Transaction Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Change of Control.    In the event of (i) any transaction or series
of related transactions (including any reorganization, merger or consolidation)
that results in the transfer of 50% or more of the outstanding voting power of
the Borrower or EnSurge NM, or (ii) a sale of all or substantially all of the
assets of the Borrower or EnSurge NM to another person or entity, this Note
shall be automatically due and payable in cash. The Borrower will give the
Lender not less than ten (10) business days prior written notice of the
occurrence of any events referred to in this Section 9.
 
10.         Representations and Warranties of the Borrower.  In addition to the
representations and warranties set forth in the Purchase Agreement, the Security
Agreements and the Pledge Agreement, which are incorporated herein, the Borrower
hereby represents and warrants to the Lender that:
 
  (a)           The Borrower understands and acknowledges that the number of
Conversion Shares issuable upon conversion of this Note will increase in certain
circumstances. The Borrower further acknowledges that its obligation to issue
Conversion Shares upon conversion of this Note in accordance with its terms is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Borrower;
 
  (b)           The Borrower’s Common Stock is registered under Section 12(g) of
the Securities Exchange Act of 1934 (the “Exchange Act”);
 
  (c)           The Borrower is not and for at least the last 12 months prior to
the date hereof has not been a “shell company,” as defined in paragraph
(i)(1)(i) of Rule 144 or Rule 12(b)(­2) of the Exchange Act;
 
  (d)           The Borrower is subject to the reporting requirements of Section
13 or Section 15(d) of the Exchange Act and has filed all required reports under
Section 13 or Section 15(d) of the Exchange Act during the 12 months prior to
the date hereof (or for such shorter period that the Borrower was required to
file such reports); and
 
  (e)           The issuance of this Note has been duly authorized by the
Borrower. Upon conversion in accordance with the terms of this Note, the
Conversion Shares, when issued, will be validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description. The Borrower has reserved from its duly authorized
capital stock the appropriate number of shares of Common Stock for issuance upon
conversion of this Note as required by the terms of this Note.
 
 
7

--------------------------------------------------------------------------------

 

11.           Affirmative and Negative Covenants. In addition to the covenants
set forth in the Purchase Agreement, the Security Agreements and the Pledge
Agreement, the Borrower covenants and agrees, while any portion of this Note
remains outstanding and unconverted, as follows:
 
  (a)           The Borrower shall do all things necessary to preserve and keep
in full force and effect its corporate existence including, without limitation,
maintain all licenses or similar qualifications required by it to engage in its
business in all jurisdictions in which it is at the time so engaged; and
continue to engage in business of the same general type as conducted as of the
date hereof; and continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder;
 
  (b)           The Borrower shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower has maintained adequate reserves with
respect thereto in accordance with GAAP;
 
  (c)           The Borrower shall comply in all material respects with all
federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
departments, commissions, boards, insurers, courts, authorities, officials or
officers which are applicable to the Borrower or any of its properties, except
where the failure to so comply would not have a Material Adverse Effect on the
Borrower or any of its properties; provided, however, that nothing provided
herein shall prevent the Borrower from contesting the validity or the
application of any Requirements;
 
  (d)           The Borrower shall keep proper records and books of account with
respect to its business activities, in which proper entries, reflecting all of
their financial transactions, are made in accordance with GAAP;
 
  (e)           From the date hereof until the date that is six (6) months after
the date that all the Conversion Shares either have been sold by the Lender, or
may permanently be sold by the Lender without any restrictions pursuant to Rule
144 (the “Registration Period”), the Borrower shall file with the Securities and
Exchange Commission (the “SEC”) in a timely manner all required reports under
Sections 13 or 15(d) of the Exchange Act and such reports shall conform to the
requirement of the Exchange Act and the SEC for filing thereunder;
 
  (f)           The Borrower shall furnish to the Lender, so long as the Lender
owns any Common Stock, promptly upon request, (i) a written statement by the
Borrower that it has complied with the reporting requirements of Rule 144, (ii)
a copy of the most recent annual or quarterly report of the Borrower and such
other reports and documents so filed by the Borrower, and (iii) such other
information as may be reasonably requested to permit the Lender to sell such
securities pursuant to Rule 144 without registration;
 
 
8

--------------------------------------------------------------------------------

 

  (g)           During the Registration Period, the Borrower shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination;
 
   (h)           On the date hereof and at all times prior to the repayment in
full of this Note, the Borrower shall reserve the number of shares required by
the Share Reserve for the purpose of, among other things, the conversion of this
Note.  The Borrower represents that it has sufficient authorized and unissued
shares of Common Stock available to create the Share Reserve after considering
all other commitments that may require the issuance of Common Stock. The
Borrower shall take all action reasonably necessary to at all times have
authorized, and reserved for the purpose of issuance, such number of shares of
Common Stock as shall be necessary to effect the full conversion of the Note
multiplied by two (2). If at any time the Share Reserve is insufficient to
effect the full conversion of the Note, the Borrower shall increase the Share
Reserve accordingly. If the Borrower does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Borrower shall call and hold a special meeting of the stockholders within thirty
(30) days of such occurrence, for the sole purpose of increasing the number of
authorized shares. The Borrower’s management shall recommend to the stockholders
to vote in favor of increasing the number of shares of Common Stock authorized.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock. The Borrower shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this Section 11(h);
 
  (i)           The Common Stock shall be listed or quoted for trading on any of
(i) NYSE Amex, (ii) the New York Stock Exchange, (iii) the Nasdaq Global Market,
(iv) the Nasdaq Capital Market, (v) the OTC Bulletin Board, or (f) the OTCQX or
OTCQB (each, a “Primary Market”). The Borrower shall promptly secure the listing
of all of its securities issuable under the terms of the Transaction Documents
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all securities from time to time
issuable under the terms of the Transaction Documents;
 
  (j)           The Borrower shall notify the Lender in writing, promptly upon
learning thereof, of any litigation or administrative proceeding commenced or
threatened against the Borrower involving a claim in excess of $100,000.00;
 
  (k)           The Borrower shall use the proceeds from this Note for working
capital and general corporate purposes only; and
 
  (l)           The Borrower shall notify the Lender in writing, promptly upon
the occurrence of any Event of Default.
 
12.           Default. Upon each occurrence of any of the following events
(each, an “Event of Default”), (a) the Outstanding Balance shall immediately
increase to the higher of (i) 125% of the Outstanding Balance immediately prior
to the occurrence of the Event of Default, and (ii) 125% of the value of the
Conversion Shares if the entire Outstanding Balance were converted pursuant to
Section 3 above and sold at the highest closing price for the Common Stock
during the period the Event of Default was continuing, and (b) this Note shall
accrue interest at the rate of 1.5% per month, compounding daily, whether before
or after judgment (the “Trigger Effects”); provided, however, that (1) in no
event shall the Trigger Effects be applied more than two times, and (2)
notwithstanding any provision to the contrary herein, in no event shall the
applicable interest rate at any time exceed the maximum interest rate allowed
under applicable law. Additionally, upon the occurrence of an Event of Default,
the Lender may by written notice to the Borrower declare the entire Outstanding
Balance immediately due and payable without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the other Transaction Documents to the contrary
notwithstanding; provided, however, that upon the occurrence or existence of any
Event of Default described in Section 12(f) or (g), immediately and without
notice, all outstanding obligations payable by the Borrower hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the other Transaction Documents to the
contrary notwithstanding:
 
 
9

--------------------------------------------------------------------------------

 
 
  (a)           Failure to Pay. The Borrower shall fail to make any payment when
due and payable under the terms of this Note including, without limitation, any
payment of costs, fees, interest, principal or other amount due hereunder.
 
  (b)           Judgment.  A judgment is entered against the Borrower for an
amount in excess of $100,000.
 
  (c)           Failure to Deliver Shares.  The Borrower (or its transfer agent)
shall fail to deliver the Conversion Shares as provided under Section 3(b) of
this Note or the shares of Common Stock required to be delivered upon exercise
of the Warrants.
 
  (d)           Breaches of Covenants. The Borrower or its subsidiaries, if any,
shall fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note or any of the other Transaction Documents,
including without limitation all reporting covenants and covenants to timely
file all required quarterly and annual reports and any other filings required
pursuant to Rule 144.
 
  (e)           Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Borrower to the Lender in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Lender to enter into this Note or any of the other Transaction Documents, shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished or become false thereafter.
 
  (f)           Failure to Pay Debts; Voluntary Bankruptcy. If any of the
Borrower’s assets are assigned to its creditors, if the Borrower fails to pay
its debts generally as they become due, or if the Borrower files any petition,
proceeding, case or action for relief under any bankruptcy, reorganization,
insolvency or moratorium law, rule, regulation, statute or ordinance
(collectively, “Laws and Rules”), or any other Law and Rule for the relief of,
or related to, debtors.
 

 
10

--------------------------------------------------------------------------------

 

  (g)           Involuntary Bankruptcy. If any involuntary petition is filed
under any bankruptcy or similar Law or Rule against the Borrower, or a receiver,
trustee, liquidator, assignee, custodian, sequestrator or other similar official
is appointed to take possession of any of the assets or properties of the
Borrower or any guarantor.
 
  (h)           Governmental Action. If any governmental or regulatory authority
takes or institutes any action that will materially affect the Borrower’s
financial condition, operations or ability to pay or perform the Borrower’s
obligations under this Note.
 
  (i)           Share Reserve. The Borrower’s failure to maintain the Share
Reserve pursuant to the Purchase Agreement.
 
  (j)           An Event of Default Under the Zadar LLC Note. An event of
default shall have occurred under the terms of that certain Secured Convertible
Promissory Note dated October __, 2011, issued by Borrower in favor of Zadar LLC
pursuant to the Purchase Agreement, as the same may be amended from time to time
(the “Zadar LLC Note”).
 
  (k)           Assignment of EnSurge NM Services Contract. Any assignment,
whether by the Borrower or EnSurge NM, of the EnSurge NM Services Contract, or
any rights or obligations of the Borrower or EnSurge NM thereunder, without the
Lender’s prior written consent to such assignment.
 
13.           Ownership Limitation. Notwithstanding the provisions of this Note,
if at any time after the date hereof, the Lender shall or would receive shares
of Common Stock in payment of interest or principal under this Note or upon
conversion of this Note, so that the Lender would, together with other shares of
Common Stock held by it or its Affiliates, own or beneficially own by virtue of
such action or receipt of additional shares of Common Stock a number of shares
exceeding 4.99% of the number of shares of Common Stock outstanding on such date
(the “4.99% Cap”), the Borrower shall not be obligated and shall not issue to
the Lender shares of Common Stock which would exceed the 4.99% Cap, but only
until such time as the 4.99% Cap would no longer be exceeded by any such receipt
of shares of Common Stock by the Borrower. The foregoing limitations are
enforceable, unconditional and non-waivable and shall apply to all Affiliates
and assigns of the Lender.
 
14.           No Rights or Liabilities as Stockholder. This Note does not by
itself entitle the Lender to any voting rights or other rights as a stockholder
of the Borrower. In the absence of conversion of this Note, no provisions of
this Note, and no enumeration herein of the rights or privileges of the Lender,
shall cause the Lender to be a stockholder of the Borrower for any purpose.
 
15.           Unconditional Obligation. No provision of this Note shall alter or
impair the obligation of the Borrower, which is absolute and unconditional, to
pay the principal of, and interest on, this Note at the time, place, and rate,
and in the currency or where contemplated herein in shares of Common Stock, as
applicable, as herein prescribed.  This Note is a direct obligation of the
Borrower.
 
16.           Confession of Judgment. Upon the occurrence of an Event of
Default, in addition to any other rights or remedies the Lender may have under
the Transaction Documents or applicable law, the Lender shall have the right,
but not the obligation, to cause the Confession of Judgment attached to the
Purchase Agreement to be entered into a court of competent jurisdiction.
 

 
11

--------------------------------------------------------------------------------

 
 
17.           Binding Effect. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that the
Borrower shall not assign its rights hereunder in whole or in part without the
express written consent of the Lender.
 
18.           Governing Law; Venue. The terms of this Note shall be construed in
accordance with the laws of the State of Utah as applied to contracts entered
into by Utah residents within the State of Utah which contracts are to be
performed entirely within the State of Utah.  With respect to any disputes
arising out of or related to this Note, the Parties consent to the exclusive
personal jurisdiction of, and venue in, the state courts located in Salt Lake
County, State of Utah (or in the event of federal jurisdiction, any United
States District Court for the District of Utah), and hereby waive, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdiction or to any claim that such venue of the suit, action or proceeding
is improper.
 
19.           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.
 
20.           Attorneys’ Fees. If any action at law or in equity is necessary to
enforce this Note or to collect payment under this Note, the Lender shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.
 
21.            Amendments and Waivers; Remedies. No failure or delay on the part
of a Party hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to a Party hereto at law, in equity or otherwise. Any amendment,
supplement or modification of or to any provision of this Note, any waiver of
any provision of this Note, and any consent to any departure by either Party
from the terms of any provision of this Note, shall be effective (i) only if it
is made or given in writing and signed by the Borrower and the Lender and (ii)
only in the specific instance and for the specific purpose for which made or
given.
 
22.           Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient, as set forth in the Purchase Agreement. Any
Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth in the Purchase
Agreement using any other means (including personal delivery, expedited courier,
messenger service, facsimile, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient or receipt is confirmed electronically or by return mail.  Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Party notice in
any manner herein set forth.
 

 
12

--------------------------------------------------------------------------------

 
 
23.            Entire Agreement. This Note, together with the Security
Agreements, the Pledge Agreement, and the other Transaction Documents, contains
the complete understanding and agreement of the Borrower and the Lender and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations with respect to the subject matter thereof.
THIS NOTE, TOGETHER WITH THE SECURITY AGREEMENTS, THE PLEDGE AGREEMENT, AND THE
OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of page intentionally left blank]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.


Exhibits


Exhibit A – Conversion Notice
Exhibit A-1 – Conversion Worksheet



 
THE BORROWER:
     
ENSURGE, INC.
         
By: /s/ Jordan Estra
 
Name:  Jordan Estra
 
Title: CEO & President





 


 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
NEXT VIEW CAPITAL L.P.




By: /s/ Stewart Flink
Name:  Stewart Flink
Title: Manager                                

[Signature page to Secured Convertible Secured Promissory Note]




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NEXT VIEW CAPITAL L.P.
180 Crestview Drive
Deerfield, IL 60015


Date:
     
EnSurge, Inc.
VIA FAX:  ________________
2825 East Cottonwood Parkway, Suite 500
 
Salt Lake City, Utah 84121
 
Attn:  Jordan Estra
 



CONVERSION NOTICE


The above-captioned Lender hereby gives notice to EnSurge, Inc., a Nevada
corporation (the “Company”), pursuant to that certain Secured Convertible
Promissory Note made by the Company in favor of the Lender on October __, 2011
(the “Note”), that the Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below.  Such conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Lender in its sole discretion, the Lender
may provide a new form of Conversion Notice to conform to the Note.


A.
Date of conversion:
__________________________________
B.
Conversion #:
__________________________________
C.
Conversion Amount:
__________________________________
D.
Lowest closing bid price _____ (of last 10 Trading Days per Exhibit A-1)
E.
Conversion Factor:  80%
F.
Conversion Price:  _______________ ($1.50; unless the Note is not paid prior to
maturity, in which event it shall be the lower of (i) $1.50, and (ii) D
multiplied by E)
G.
Conversion Shares:  _______________ (C divided by F)
H.
Remaining Note Balance:  ____________________
     

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:


Broker: __________________________________
Address: ___________________________________
DTC#:  __________________________________                         
                 ___________________________________
Account #: _______________________________
                 ___________________________________
Account Name: ____________________________
                 ___________________________________



Sincerely,


NEXT VIEW CAPITAL L.P.




By:  _____________________________________________________                                                              
Name:  ___________________________________________________                                                                         
Title: _____________________________________________________                                                            

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


CONVERSION WORKSHEET




Trading Day
Closing Bid Price
Lowest (Yes or No)
                                                           

 
 

--------------------------------------------------------------------------------